12/14/2015
                                                                                                FILED IN
                                                                                         1st COURT OF APPEALS
                                             NOTICE OF APPEALS                               HOUSTON, TEXAS
                                       ASSIGNMENT OF COURT OF APPEALS                    12/16/2015 1:42:49 PM
                                                                                         CHRISTOPHER A. PRINE
TO: FIRST COURT OF APPEALS                                                                        Clerk

FROM: DEPUTY CLERK: DUANE C. GILMORE
      CHRIS DANIEL, DISTRICT CLERK
      HARRIS COUNTY, TEXAS


CASE NO:     2012-13485         COURT:    270TH          TENTATIVE DUE DATE:           3/9/2016
APPEAL TYPE       REGULAR (FINDINGS OF FACT FILED)          CASE STATUS:           DISPOSED (FINAL)
APPELLANT:        MICHAEL ELERATH AND SPRING CYPRESS-ELERATH LLC
APPELLEE:         SPRING CYPRESS-LECLERC


EVENT FILE DATE       12/11/2015         NUMBER OF DAYS: 120
EVENT CODES;      BC, C, OA
FILED BY:     DEREK U OBIALO                      TBN:      24060354
DATE ORDER SIGNED         11/10/2015
COURT ASSIGNED TO:        FIRST COURT OF APPEALS
IMAGE NO:     67899840        VOLUME:                 PAGE:
MOTION FOR NEW TRIAL FILING DATE:          : November 23, 2015
NOTES:

                                                   CHRIS DANIEL
                                                   Harris County, District Clerk


                                                   By: /s/DUANE C. GILMORE
                                                          DUANE C. GILMORE, Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED W/NOTICE OF APPEAL
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL
Harris County (JWEB) Justice Applications (INT6510)                                                                                                             Page 1 of 1
  JWEB            INT      65.10        CIVIL SYSTEM│CIVIL CASE INTAKE│GENERAL PARTY INQUIRYINT65.10                                    GILMORE, DUANE        DECEMBER 16, 2015




    (16) CONNECTION(S) FOUND.


   CASE NUM:            201213485             PJN:                       TRANS NUM:                     CURRENT COURT:       270      PUB:    Please Select

   CASE TYPE:           BREACH OF CONTRACT                                       CASE STATUS:       DISPOSED (FINAL)

   STYLE:               SPRING CYPRESS-LECLERC LLC                               VS                 ELERATH, MICHAEL


                                                                 **** INACTIVE PARTIES ****

            PJN         PER/CONN         COC         BAR          PERSON NAME                                            PTY STAT         ASSOC. ATTY


                   00003
                     NO - 0002          XPL     24060354        SPRING CYPRESS-ELERATH LLC                                              OBIALO, DEREK UCHECHUKWU

                   00001 - 0002         XDF     03776700        SPRING CYPRESS-LECLERC LLC                                              CAPLAN, ANDREW M.

                   00008 - 0001         AGT                     SPRING CYPRESS ELERATH LLC (DELAWARE LIMITED LIABILITY COMPANY)

                   00007 - 0001         AGT                     HUNINGTON PROPERTIES INC (TEXAS CORPORATION) BY SERVING ITS REGISTERED

                   00006 - 0001         AGT                     SPRING CYPRESS-ELERATH LLC (DELAWARE LIMITED LIABILITY COMPANY) BY

                   00005 - 0001         AGT                     ELERATH, MICHAEL BY SERVING THE TEXAS SECRETARY OF STATE STATUTORY

                   00004 - 0001         DEF     04969600        HUNINGTON PROPERTIES INC                                 D              CRADDOCK, DANIEL K.

                   00003 - 0001         DEF     24060354        SPRING CYPRESS-ELERATH LLC                                              OBIALO, DEREK UCHECHUKWU

                   00003 - 0001         PAD     21873600        WOMAC, BRIAN DOUGLAS

                   00003 - 0001         DPS                     SPRING CYPRESS-ELERATH LLC

                   00003 - 0001         PAD     07049125        FISHER, BENNETT GREG

                   00002 - 0001         DEF     24060354        ELERATH, MICHAEL                                                        OBIALO, DEREK UCHECHUKWU

                   00002 - 0001         PAD     21873600        WOMAC, BRIAN DOUGLAS

                   00002 - 0001         DPS                     ELERATH, MICHAEL

                   00002 - 0001         PAD     07049125        FISHER, BENNETT GREG

                   00001 - 0001         PLT     03776700        SPRING CYPRESS-LECLERC LLC                                              CAPLAN, ANDREW M.




 Submit Query      1      Total Pages    Submit Query          Submit Query       1             Submit Query   Submit Query        Records Per-Page   20


      ATY INQ                       ACT UPDT                      SERV ISSU               DOCU INQ                CASE SUMM INQ               PTY ADDR

      ATY SUB                       MUL ATY SUB                   ATY W/DRAWL             PTY W/DRAWL


     Harris County Information Technology Center (ITC) Justice Applications




http://civil.jweb.harriscountytx.gov/INT/INT6510.aspx                                                                                                          12/16/2015